Case 4:18-cv-01885-HSG Document 614-5 Filed 01/30/19 Page 1 of 2




                     Exhibit 5
                  Case 4:18-cv-01885-HSG Document 614-5 Filed 01/30/19 Page 2 of 2




In re Koninklijke Philips Patent Litigation, No. 18­1885 (N.D. California)
'Pickens, Robert S.' via 18­1885 <18­1885@cases.warrenlex.com>                                        Tue, Jan 29, 2019 at 12:29 PM
Reply­To: "Pickens, Robert S." <RSPickens@venable.com>
To: "Amy (warrenlex)" <amy@warrenlex.com>, Philips Prosecution Bar <PhilipsProsecutionBar@venable.com>, "Sharret, Jonathan M."
<JSharret@venable.com>, Christopher Holland <cholland@hollandlawllp.com>, Lori Holland <lholland@hollandlawllp.com>, Ethan Jacobs
<ejacobs@hollandlawllp.com>
Cc: HTC­PhilipsPerkinsService <HTC­PhilipsPerkinsService@perkinscoie.com>, MSFT­PhilipsTeam <MSFT­
PhilipsTeam@perkinscoie.com>, lucianchen <lucianchen@lcclegal.com>, "Ingchiu, W." <wingchiu@lcclegal.com>, "Song, Michael"
<michael.song@ltlattorneys.com>, Asus­Philips <Asus­Philips@alston.com>, "Acer.Philips­TKLGALL" <Acer.Philips­TKLGALL@tklg­
llp.com>, Roy Vice <viceroy@wc.com>, Warren Lex Acer Team <18­1885@cases.warrenlex.com>, Warren Lex ASUS Team <18­
1886@cases.warrenlex.com>


 Dear Erika,


 I write in response to your letter of today regarding Acer and ASUS’s request for production of documents regarding
 Philips’ “commercial relationships with its licensees.”


 Philips has been diligently investigating this matter since the hearing before Magistrate Judge Laporte, and Philips’
 investigation is ongoing.  We expect to provide a further response to your letters of today and of January 24, 2019 by
 tomorrow.


 We are available to meet and confer regarding this matter (including the subject matter of our expected forthcoming
 response) at 3pm or 4pm (Eastern) tomorrow.


 Please let us know if either of those times work for you.


 Best regards,


 Rob


 Robert S. Pickens, Esq. | Venable LLP
 t 212.218.2333 | f 212.218.2200  
 1290 Avenue of the Americas, 20th Floor, New York, NY 10104 

 RSPickens@Venable.com | www.Venable.com
